EXHIBIT 99.11 MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2011 The following Management’s Discussion and Analysis (“MD&A”) provides information that management believes is relevant to an assessment and understanding of the consolidated financial condition and results of operations of Mercator Minerals Ltd. (“Mercator”, “the Company”, “us”, “we” or “our”) and its subsidiaries including Mineral Park Inc. The MD&A of financial position and results of operations should be read in conjunction with Mercator’s unaudited condensed consolidated interim financial statements and the related notes for the period ended March 31, 2011, which are prepared in accordance with International Accounting Standard (“IAS”) 34, Interim Financial Reporting, as issued by the International Accounting Standards Board (“IASB”), as well as the 2010 Annual Consolidated Financial Statements and the MD&A included in the Mercator 2010 Annual Report, which were prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”).Unless otherwise noted, all currency amounts are in US dollars and all tabular amounts are in millions. This MD&A has been prepared as of June 14, 2011. Additional information, including our 2010 Annual Consolidated Financial Statements, annual information form, and MD&A for the year ended December 31, 2010, is available on SEDAR at www.sedar.com.For a discussion of the Company’s adoption of International Financial Reporting Standards (“IFRS”), refer to page 19 of this MD&A. This MD&A contains “forward-looking information and statements” that are subject to risk factors set out under the caption “Cautionary Note Regarding Forward-Looking Information”.The reader is cautioned not to place undue reliance on forward-looking statements. FIRST QUARTER HIGHLIGHTS AND SIGNIFICANT ITEMS ● Produced 9.0 million pounds of copper in concentrates and 0.5 million pounds of cathode copper, a 3.3 million pound increase over the total first quarter 2010 copper production of 6.2 million pounds.Produced a monthly record of 3.9 million pounds of copper in March 2011. ● Produced 1.0 million pounds of molybdenum in concentrates, a 0.4 million pound increase over the first quarter 2010 production of 0.6 million pounds. ● In April 2011, completed 30 consecutive days of mill operation at an average of 35,000 tons per day which met the requirements of our completion guarantee under the terms of the Silver Wheaton silver agreement. ● Revenues of $55.8 million for the first quarter of 2011, an increase of $25.3 million, or 83%, over the first quarter of 2010. - 1 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2011 ● Mining and processing costs, including freight, smelting and refining of $36.9 million, a $10.1 million increase, or 38%, over the first quarter of 2010. ● Net loss of $6.2 million ($0.03 per share) for the first quarter of 2011, compared to a net loss of $11.4 million ($0.06 per share) for the first quarter of 2010. ● Operating cash flows from operations of $8.5 million for the first quarter of 2011, compared to nil in the first quarter of 2010. ● Capital expenditures of $19.5 million included $12.4 million for the Phase 2 mill expansion and $7.1 million for the natural gas turbine installation. Both of these projects are scheduled to be completed near the end of June 2011 with commissioning activities to commence in July 2011. ● The initial quarterly credit facility principal payment of $4.8 million was made at March 31, 2011. ● Cash and cash equivalents, including restricted cash, totalled $33.3 million at March 31, 2011, a decrease of $12.9 million from December 31, 2010. ● In April 2011, the Company entered into a definitive arrangement agreement pursuant to which Mercator will acquire all the outstanding common shares of Creston Moly Corporation (“Creston”) by way of a plan of arrangement. Our financial results are prepared in accordance with IFRS. This MD&A refers to “Net cash flow from operations and Earnings from operations” which are not performance measures recognized as having a standardized meaning under IFRS.We disclose these performance measures, which have been derived from our financial statements on a consistent basis, because we believe they are of assistance in understanding our results of operations and financial position and are meant to provide further information about our financial results to investors. These performance measures may not be comparable to similar data presented by other mining companies. These should not be considered in isolation or as a substitute for measures of performance prepared in accordance with IFRS. OVERVIEW The Company is a natural resource company engaged in the mining, development and exploration of its mineral properties in the United States and Mexico.The Company’s principal assets are its 100% owned Mineral Park Mine (“Mineral Park”), a producing copper/molybdenum mine located near Kingman, Arizona, and its 100% owned El Pilar (“El Pilar”) copper exploration and development project located in Northern Mexico.The remaining life of mine at Mineral Park was 23 years at December 31, 2010.The Company anticipates El Pilar to be a conventional open pit, run of mine, heap leach copper project and currently anticipates a development decision in the third quarter of 2011. -2 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2011 Since 2009, the Company has completed construction, commissioning and commercial production of the Phase 1 and Phase 1.5 mill expansions at the Mineral Park Mine increasing capacity from a 25,000 ton per day (tpd) mill to capacity of 30,000 - 35,000 tpd. In July 2011, the Company expects to have completed construction of and will commence commissioning the Phase 2 expansion of the mine and ore processing facilities increasing ore throughput to 50,000 tpd resulting in a substantial increase in the copper and molybdenum production and a decrease in unit cost of sales.The gas turbine anticipated to be in service by the end of June 2011, will supply the power for the Phase 2 incremental power requirements. The Company’s guidance for copper and molybdenum production for 2011 as follows: (in millions of pounds ) Forecast Copper Molybdenum 2nd quarter 2011 (1) 3rd quarter 2011 4th quarter 2011 Actual 1st quarter 2011 Total forecast 2011 On June 7, 2011, the Company announced that for the first two months of Q2 2011, the Company produced 7,538,130 pounds of copper and 1,128,674 pounds of molybdenum at its wholly owned Mineral Park mine in Arizona, as compared to total Q2 2011 production guidance for the months of April to June, of 10,163,548 pounds of copper and 1,033,558 pounds of molybdenum, representing 74% of the guided quarterly copper production and 109% of the guided quarterly molybdenum production during a period of two months of a three month quarter, with a full month of production to come. The Company has completed two crib tests to determine run-of-mine ore leach ability at its El Pilar SX/EW development project in Mexico. The completed tests demonstrate recoveries of 67.9% for Crib 1 and 63.7% for Crib 2 over 120 days.The recoveries were very similar to the recoveries produced in column testing, where 67.5% recovery was achieved in 120 days.As a result of this successful test program, Mercator is proceeding with an optimized feasibility study incorporating the run-of-mine development option for El Pilar.Run-of-mine leaching will eliminate the capital and operating costs associated with the crushing plant for El Pilar.The optimized feasibility study is expected to be complete in July 2011. CORPORATE DEVELOPMENTS On April 12, 2011, the Company and Creston entered into a definitive agreement pursuant to which Mercator will acquire all the outstanding common shares of Creston by way of a plan of arrangement.The proposed transaction is expected to close in late June should it be approved by shareholders of Creston and receive approval of the Supreme Court of British Columbia.Creston owns a 100% interest in El Creston, an advanced development-stage moly-copper project located in Sonora, Mexico. The project is expected to generate average annual production of approximately 24.0 million pounds of molybdenum and approximately 16.0 million pounds of -3 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2011 copper over a 13 year mine life.Mercator believes that the addition of a world-class development asset like El Creston, which is anticipated to commence development in 2013, is a strong step towards creating a strong intermediate base metals company with an attractive growth profile. RESTATEMENT The Company has restated its consolidated interim financial statements prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) for the three months ended March 31, 2010 to correct a prior period cut off error affecting copper revenue and certain costs and expenses. For the three months ending March 31, 2010 the Company understated copper revenue by $6.7 million and certain costs and expenses by $0.9 million which were instead recognized during the three months ended June 30, 2010. In addition, approximately $2.2 million of mining and processing costs should have been recognized during the three months ended March 31, 2010 which were instead reported as prepaid expenses and inventory.The correction of these errors has no impact on the Company’s reported revenue or costs and expenses for the year ended December 31, 2010. Certain items have been reclassified to be consistent with the presentation in the current year. As Reported Canadian GAAP Adjustments Restated Canadian GAAP Balance Sheet March 31, 2010 Accounts receivable $ $ $ Inventories ) Prepaid expenses ) Total Assets ) Accounts payable and accrued liabilities ) Deferred income tax liability Total Liabilities ) Deficit ) ) Total Liabilities and Equity ) As Reported Canadian GAAP Adjustments Restated Canadian GAAP Statement of Operations Three Months ended March 31, 2010 Copper revenue $ $ $ Freight, smelting & refining Mining and processing Administration ) Exploration expenditures - Current income taxes expense - Net loss for the period ) ) Loss per common share ) ) -4 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2011 SUMMARIZED FINANCIAL RESULTS The following table presents our unaudited quarterly results of operations for each of the last eight quarters.This data has been derived from our unaudited interim consolidated financial statements, which in our opinion; include all necessary adjustments, consisting solely of normal recurring adjustments, for the fair presentation of such information.Those unaudited quarterly results should be read in conjunction with our annual audited consolidated financial statements for the years ended December 31, 2010 and 2009. (in millions, except per share amounts) Three Months Ended Mar 31 Dec 31 Sept 30 Jun 30 Mar 31 Dec 31 Sept 30 Jun 30 Revenues Copper sold (pounds) (3) Molybdenum in concentrate sold (pounds) (4) Average realized copper price $ Average realized molybdenum price $ $
